Third District Court of Appeal
                               State of Florida

                          Opinion filed January 6, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-767
                         Lower Tribunal No. 16-28182
                            ________________

                      2701 Bayshore Venture, LLC,
                                    Appellant,

                                        vs.

                      Arnaldo R. Grossmann, et al.,
                                   Appellees.

      An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

      Rennert Vogel Mandler & Rodriguez, P.A., and Thomas S. Ward and Jason
R. Block, for appellant.

      Rosenquest Law Firm P.A., and John B. Rosenquest IV; Juliana Leite, P.A.,
and Juliana Leite, for appellees.


Before SCALES, HENDON and MILLER, JJ.

      PER CURIAM.

      Affirmed.